DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-28, and 30-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 objected to because of the following informalities:  “deliver” in claim 1 is non-idiomatic and should be “delivery”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 35 characterizes the invention as a “computer-readable storage medium storing instructions”.  A broadest reasonable interpretation of this language typically covers forms of non-transitory tangible media and transitory propagating signals per se, which are not patentable under 35 U.S.C. 101.  Claims that cover both statutory and non-statutory embodiments under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one skilled in the art, embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  The claim is considered to be broad enough to cover a transitory propagating signal that carries a programmed instruction set.  Furthermore, even when the claim is directed to one of the four statutory categories of invention, the claim must not be wholly directed to subject matter encompassing a judicially recognized exception without a particular practical application.  In the instant case, in addition to failing to fall within one of the four statutory categories of invention, the claim recites only instructions, i.e. an algorithm that is not limited to a particular practical application.  It is suggested to add “non-transitory” to the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, 14-15, 19-28, 31-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al (US Publication 2011/0160796).
Referring to Claims 1, 26 and 35, Lane et al teaches a medical device system/method/ computer readable medium storing instructions when executed for therapy delivery, the system comprising: stimulation circuitry (e.g. Figure 3, Stimulation output circuitry 560); processing circuitry (e.g. Figure 3, Element 64) configured to: detect an indicator of a symptom in a patient (e.g. Figure 1, Element 18 and Paragraphs [0022] and [0078] discloses evaluation of the symptoms); in response to detecting the indicator of the symptom in the patient, cause the stimulation circuitry to deliver to the patient, a first stimulation therapy to a first target area of the patient (e.g. Paragraphs [0022] and [0078] the processing circuitry is further configured for determining the presence of the symptom, in which case, electrical stimulation energy is conveyed); determine that the indicator of the symptom has been present for more than a threshold amount of time after beginning to deliver the first stimulation therapy (e.g. Paragraphs [0022] and [0078] discloses determining that the symptom did not resolve in response to the first electrical stimulation energy after waiting the predetermined period of time, wherein the second electrical stimulation energy (different from the previously generated stimulation parameter) is conveyed in response to the determination that the symptom did not resolve); in response to determining that the indicator of the symptom has been present for more than  the threshold amount of time after beginning to deliver the first stimulation therapy, automatically cause the stimulation circuitry to deliver to the patient, by the stimulation circuitry, a second stimulation therapy to a second target area that is different than the first target area (e.g. Paragraphs [0022] and [0078] discloses determining that the symptom did not resolve in response to the first electrical stimulation energy after waiting the predetermined period of time, wherein the second electrical stimulation energy (different from the previously generated stimulation parameter) is conveyed in response to the determination that the symptom did not resolve and Paragraph [0048] discloses steering the electrodes up or down the lead (changing target area) as changes to the stimulation parameter).

Referring to Claims 2 and 27, Lane et al teaches the claimed invention, wherein to detect the indicator of the symptom in the patient, the processing circuitry is configured to detect a presence of a biomarker in the patient (e.g. Paragraphs [0005], [0064], and [0065] discloses quantifying limb movement).

Referring to Claims 3 and 28, Lane et al teaches the claimed invention, wherein to determine that the indicator of the symptom has been present for more than the threshold amount of time after beginning to deliver the first stimulation therapy, the processing circuitry is configured to detect the presence of a biomarker in the patient after more than the threshold amount of time after beginning to deliver the first stimulation therapy (e.g. Paragraphs [0022] and [0078]). 

Referring to Claim 5, Lane et al teaches the system of claim 1, wherein the first target area comprises a first area in the brain of the patient and the second target area comprises a second area in the brain of the patient (e.g. Paragraphs [0002] and [0074]).

Referring to Claim 6, Lane et al teaches the system of claim 1, wherein to deliver the first stimulation therapy to the first target area of the patient, the processing circuitry is configured to deliver the first stimulation therapy via a first set of one or more electrodes, and wherein to deliver the second stimulation therapy to the second target area of the patient, the processing circuitry is configured to deliver the second stimulation therapy via a second set of one or more electrodes, wherein at least one electrode of the second set is different than the one or more electrodes of the first set (e.g. Paragraphs [0022] and [0078] and Paragraph [0048] discloses steering the electrodes up or down the lead (changing target area) as changes to the stimulation parameter).

Referring to Claim 7, Lane et al teaches the system of claim 1, wherein the first target area comprises an anterior nucleus and the second target area comprises a hippocampus of the brain (The examiner notes that the claim has been carefully considered but is not considered to impart any further structural limitations over the prior art.  Since Lane is configured to be utilized for deep brain stimulation it is therefore capable of being used to target area comprises an anterior nucleus and the second target area comprises a hippocampus of the brain).

Referring to Claim 8, Lane et al teaches the system of claim 1, wherein the first target area comprises one of a subthalamic nucleus or an internal globus pallidus, and the second target area comprises one of a motor cortex (M1) or a primary motor cortex (The examiner notes that the claim has been carefully considered but is not considered to impart any further structural limitations over the prior art.  Since Lane is configured to be utilized for deep brain stimulation it is therefore capable of being used to target one of a subthalamic nucleus or an internal globus pallidus, and the second target area comprises one of a motor cortex (M1) or a primary motor cortex.  In addition, Lane in Paragraph [0074] discloses targeting internal segment of globus pallidus and Paragraph [0039] discloses treating motor dysfunctions).

Referring to Claim 9, Lane et al teaches the system of claim 1, wherein the first target area comprises ventral intermediate nucleus of thalamus, and the second target area comprises a ventralis oralis (The examiner notes that the claim has been carefully considered but is not considered to impart any further structural limitations over the prior art.  Since Lane is configured to be utilized for deep brain stimulation it is therefore capable of being used to target area comprises ventral intermediate nucleus of thalamus, and the second target area comprises a ventralis oralis.  In addition, Lane in Paragraph [0074] discloses ventral thalamus).

Referring to Claim 10, Lane et al teaches the system of claim 1, wherein the first target area and the second target area are within a circuit of Papez of the brain (The examiner notes that the claim has been carefully considered but is not considered to impart any further structural limitations over the prior art.  Since Lane is configured to be utilized for deep brain stimulation it is therefore capable of being used to target a circuit of Papez of the brain).

Referring to Claim 11, Lane et al teaches the system of claim 10, wherein the circuit of Papez includes an anterior nucleus of a thalamus, an internal capsule, a cingulate, a hippocampus, a fornix, an entorhinal cortex, mammillary bodies, and a mammillothalamic tract (The examiner notes that the claim has been carefully considered but is not considered to impart any further structural limitations over the prior art.  Since Lane is configured to be utilized for deep brain stimulation it is therefore capable of being used to target a circuit of Papez of the brain which includes an anterior nucleus of a thalamus, an internal capsule, a cingulate, a hippocampus, a fornix, an entorhinal cortex, mammillary bodies, and a mammillothalamic tract).

Referring to Claim 12, Lane et al teaches the system of claim 1, wherein the processing circuitry is further configured to: in response to determining that the indicator of the symptom has been present for more than the threshold amount of time after beginning to deliver the first stimulation therapy, terminate the delivery of the first stimulation therapy (e.g. Paragraphs [0022] and [0078] after waiting the predetermined period of time the second electrical stimulation energy is conveyed in response to the determination that the symptom did not resolve).

Referring to Claim 14, Lane et al teaches the system of claim 1, wherein the processing circuitry is further configured to: in response to determining that the indicator of the symptom has been present for more than a threshold amount of time after beginning to deliver the second stimulation therapy, stop delivery of the second stimulation therapy (e.g. Paragraphs [0022] and [0078] discloses determining that the symptom did not resolve in response to the electrical stimulation energy after waiting the predetermined period of time, wherein the another set of electrical stimulation energy (different from the previously generated stimulation parameter) is conveyed in response to the determination that the symptom did not resolve).

Referring to Claim 15, Lane et al teaches the system of claim 1, wherein the processing circuitry is further configured to: in response to determining that the indicator of the symptom has been present for more than a threshold amount of time after beginning to deliver the second stimulation therapy, cause the stimulation circuitry to deliver to the patient a third stimulation therapy (e.g. Paragraphs [0022] and [0078] discloses determining that the symptom did not resolve in response to the electrical stimulation energy after waiting the predetermined period of time, wherein the another set of electrical stimulation energy (different from the previously generated stimulation parameter) is conveyed in response to the determination that the symptom did not resolve and Paragraph [0048] discloses steering the electrodes up or down the lead (changing target area) as changes to the stimulation parameter).

Referring to Claims 19 and 31, Lane et al teaches the claimed invention, wherein at least one of a frequency, a pulse width, or an amplitude for the first stimulation therapy is different than a frequency, a pulse width, or an amplitude for the second stimulation therapy (e.g. Paragraph [0047] discloses changing pulse width).

Referring to Claims 20 and 32, Lane et al teaches the claimed invention, wherein the first stimulation therapy comprises first deep brain stimulation therapy and wherein the second stimulation therapy comprises second deep brain stimulation therapy (e.g. Paragraph [0002] discloses deep brain stimulation and Paragraphs [0022] and [0078] disclose where the stimulation parameters are changed).

Referring to Claims 21 and 33, Lane et al teaches the claimed invention, wherein the first stimulation therapy and the second stimulation therapy each comprise a therapy configured to alleviate symptoms of at least one of Parkinson's disease, Tourette's syndrome, spasticity, epilepsy, essential tremor, dyskinesia, or dystonia (e.g. Paragraphs [0015], [0021] and [0039] discloses a treatment of Parkinson’s Disease and claim 15).

Referring to Claim 22, Lane et al teaches the system of claim 1, wherein the processing circuitry is further configured to deliver to the patient the first stimulation therapy via implantable electrodes and deliver to the patient the second stimulation therapy via the implantable electrodes (e.g. Figure 8, electrode 26 and Paragraphs [0022], [0048] and [0078]).

Referring to Claims 23 and 34, Lane et al teaches the claimed invention, wherein the processing circuitry is further configured to: execute a state-machine runtime environment, wherein the state-machine runtime environment is configurable to implement a state machine based on programmable state parameters (e.g. Figure 3, Element 64 and Paragraphs [0022] and [0078]); control delivery of therapy to the patient based on the state machine, wherein the state machine generates one or more therapy decisions to control the delivery of the therapy based on one or more sensed states of the patient, the state machine having a structure that is defined at least in part by the one or more programmable state parameters (e.g. Paragraphs [0022], [0043] and [0078]).

Referring to Claim 24, Lane et al teaches the system of claim 1, further comprising an electrode configured to deliver the second stimulation therapy to a temporal lobe of the brain (The examiner notes that the claim has been carefully considered but is not considered to impart any further structural limitations over the prior art.  Since Lane is configured to be utilized for deep brain stimulation it is therefore capable of being configured to deliver the second stimulation therapy to a temporal lobe of the brain).

Referring to Claim 25, Lane et al teaches the system of claim 24, wherein the electrode is configured to deliver the second stimulation therapy at one of an amygdala, a hippocampus, one or more fields of the hippocampus, a CA region, a subiculum, a dentate gyrus, or an entorhinal cortex (The examiner notes that the claim has been carefully considered but is not considered to impart any further structural limitations over the prior art.  Since Lane is configured to be utilized for deep brain stimulation it is therefore capable of being configured to deliver the second stimulation therapy at one of an amygdala, a hippocampus, one or more fields of the hippocampus, a CA region, a subiculum, a dentate gyrus, or an entorhinal cortex).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al (US Publication 2011/0160796) in view of Wei et al (US Patent 9,155,885)
Referring to Claim 13, Lane et al teaches the system of claim 1, except wherein the processing circuitry is further configured to: cause the stimulation circuitry to deliver, to the patient, the second stimulation therapy concurrently with the first stimulation therapy.
 	Wei et al teaches that it is known to use determining that the events are greater than a threshold and after a predetermined period of time delivering the second electrical stimulation therapy simultaneously with the first stimulation therapy as set forth in Column 25 lines 24-31 to provide promote improvement in the condition being treated by using multiple therapeutic treatments.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Lane et al, with determining that the events are greater than a threshold and after a predetermined period of time delivering the second electrical stimulation therapy simultaneously with the first stimulation therapy as taught by Wei et al, since such a modification would provide the predictable results of promote improvement in the condition being treated by using multiple therapeutic treatments.
Claim(s) 16, 17, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al (US Publication 2011/0160796) in view of Giftakis et al (US Publication 2013/0218232).
Referring to Claims 16, 17 and 30, Lane et al teaches the claimed invention, except wherein the processing circuitry is further configured to deliver the first stimulation therapy in response to determining that the first stimulation therapy is not being delivered; the processing circuitry is further configured to determine that the first stimulation therapy is not being delivered based on a control state of control logic.
 	Giftakis et al teaches that it is known to use delivering the first stimulation therapy in response to determining that the first stimulation therapy is not being delivered; the processing circuitry is further configured to determine that the first stimulation therapy is not being delivered based on a control state of control logic as set forth in Paragraph [0104] and Figure 7 step 718 to provide performing stimulation appropriately when it is determined that the stimulation device is not operating and the conditions for operation have been met.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Lane et al, with delivering the first stimulation therapy in response to determining that the first stimulation therapy is not being delivered; the processing circuitry is further configured to determine that the first stimulation therapy is not being delivered based on a control state of control logic as taught by Giftakis et al, since such a modification would provide the predictable results of performing stimulation appropriately when it is determined that the stimulation device is not operating and the conditions for operation have been met.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al (US Publication 2011/0160796) in view of Giftakis et al (US Publication 2013/0218232) as applied to claim 16 above, and further in view of Masuda et al (U.S. PG Pub 20190282821 A1).
Referring to Claim 18, Lane et al in view of Giftakis et al teaches the system of claim 16, except wherein to determine that the first stimulation therapy is not being delivered, the processing circuitry is further configured to determine that the first stimulation therapy is not being delivered based on detecting electrical signals within the patient.
 	Masuda teaches a device in the same field of invention, wherein an electrical stimulation device ([0119] teaches that the device includes a therapeutic medical device for neuromodulation such as a Tragus nerve stimulator; [0154] teaches the electrodes can be used for stimulation; [0161]-[0162] teaches the electrodes can deliver transcutaneous electrical nerve stimulation), comprising a processing circuitry is further configured to determine that a stimulation therapy is not being delivered based on detecting electrical signals within the patient ([0106]-[0107] teaches that the system can comprise a lead-off detection circuit that can determine whether the lead is in contact with the tissue by implement impedance spectroscopy to measure the impedance between the electrodes to ensure they are in contact with the tissue and therefore capable of delivering the therapy). It would have been obvious to one of ordinary skill in the art, to have modified Lane et al, to comprise lead-off detection circuit such that the processor could determine whether or not the electrodes where in contact with the patients tissue and therefore determine whether or not therapy is being delivered to the patient, by measuring the impedance of the tissue across the electrodes, as taught by Masuda, in order ensure that the electrodes are sufficiently contacting the target tissue and capable of delivering the intended therapy to a patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792